UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7960



PEDRO MEDINA-VAZQUEZ,

                                              Plaintiff - Appellant,

          versus


MONICA WETZEL, Warden; RUTH YANCEY, Warden of
Federal    Correctional     Institution    at
Williamsburg,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    G. Ross Anderson, Jr., District
Judge. (9:05-cv-01915-GRA)


Submitted:   December 11, 2006            Decided:   January 24, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pedro Medina-Vazquez, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pedro Medina-Vazquez, a federal prisoner, appeals the

district    court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court.

Medina-Vazquez v. Wetzel, No. 9:05-cv-01915-GRA (D.S.C. Sept. 7,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -